Case 1:19-cv-00052-WES-LDA Document 25 Filed 08/12/20 Page 1 of 6 PageID #: 418




                       UNITED STATES DISTRICT COURT FOR THE
                             DISTRICT OF RHODE ISLAND

  NORTH COUNTRY STORE,
  individually and on behalf of a class of all
  persons or entities who are similarly situated,

                         Plaintiff,                        C.A. No. 1:19-cv-00052-WES-LDA

  v.                                                       CLASS ACTION

  UNITED NATURAL FOODS, INC.,

                         Defendant.


                     JUDGMENT AND ORDER GRANTING
         FINAL APPROVAL OF SETTLEMENT AND CLASS CERTIFICATION
       FOR SETTLEMENT, AWARD OF ATTORNEYS’ FEES, REIMBURSEMENT
        OF EXPENSES, AND CLASS REPRESENTATIVE INCENTIVE AWARDS

        Pending before the Court is Plaintiff North Country Store’s (“Plaintiff”) Unopposed

 Motion for Final Approval of Settlement, and Class Certification for Settlement (ECF No. 24) (the

 “Motion”). Defendant United Natural Foods, Inc. (“Defendant”) does not oppose this Motion. A

 Fairness Hearing was held on Monday, August 10, 2020 at 2:00 p.m. via Zoom Videoconferencing.

 Upon review of the pleadings and papers filed in this action, and good cause appearing, the Court

 GRANTS the Motion, APPROVES the settlement and class certification for settlement, and

 ENTERS final judgment as follows:

        IT IS HEREBY ORDERED AND ADJUDGED THAT:

        1.      With regard to the Settlement Class, the Court finds that: (a) the members of the

 Settlement Class are so numerous that joinder is impracticable, (b) there are questions of law and

 fact common to the Settlement Class which predominate over any individual questions, (c) the

 claims of the named Plaintiff are typical of those of the Settlement Class, (d) the named Plaintiff

 and its counsel have fairly and adequately represented and protected the interests of the members
Case 1:19-cv-00052-WES-LDA Document 25 Filed 08/12/20 Page 2 of 6 PageID #: 419




 of the Settlement Class; and (e) a class action is superior for the fair and efficient adjudication of

 this consolidated litigation through class settlement.

        2.      Therefore, pursuant to Federal Rule of Civil Procedure 23, the Court grants final

 class certification the following Settlement Class:

             All customers in the United States that paid Defendant one or more of the Fees
             at any time within the Class Period.1

        3.      Also excluded from the Settlement class are the three entities that submitted valid

 requests to opt out from the settlement.

        4.      The Court finds that notice of the settlement, as set out in the Settlement Agreement

 and directed by the Court’s Order Preliminarily Approving Settlement and Providing for Notice

 (ECF No. 22), was “the best notice that is practicable under the circumstances . . . .” Fed. R. Civ.

 P. 23(c)(2)(B). As demonstrated by the Declaration Of Danielle Bracy Regarding The Settlement

 Notice (ECF No. 24-2), the settlement administrator from Angeion Group, the Court finds that the

 notice plan was effectively implemented and provided adequate information and time for members

 of the Settlement Class to opt out of the settlement, object to the settlement, or otherwise to act to

 protect their interests. The Court thus reaffirms its findings that the notice given to the Settlement

 Class satisfies the requirements of due process.



        1
           The Class Period is November 9, 2012 through and including the date 30 days after the
 entry of the Preliminary Approval Order. “Fees” means “Fuel Charges” and/or “Fuel Surcharges”
 assessed by Defendant (including any entity within the definition of “Defendant” as set forth in
 the Settlement Agreement) pursuant to any policy, credit application, and/or customer distribution
 agreement, the amount of which fluctuated on a sliding scale regardless of a customer’s location
 based upon changes to the applicable Average On-Highway Diesel Fuel Prices reported by the
 U.S. Department of Energy, Energy Information Administration, which are at issue or could have
 been at issue in the operative complaint in the litigation. Excluded from the Settlement Class are:
 (1) any individual or entity currently in bankruptcy, (2) any individual or entity whose obligations
 were discharged in bankruptcy, (3) any judicial officer who has presided over the Litigation, and
 (4) Whole Foods Market, Inc.


                                                    2
Case 1:19-cv-00052-WES-LDA Document 25 Filed 08/12/20 Page 3 of 6 PageID #: 420




        5.      The Court finds that the settlement as set out in the Settlement Agreement filed

 with the Court on February 18, 2020 (ECF No. 24-1), which is incorporated by reference herein,

 is in all respects fair, reasonable, and adequate to the members of the Settlement Class. The record

 before the Court establishes that the relevant factors, including the relief provided, the arms-length

 negotiations between the parties, and the risks to the parties, weigh heavily in favor of final

 approval of the proposed settlement.

        6.      The response of the Settlement Class to the proposed settlement further supports

 this conclusion. No Class Member objected to the settlement whatsoever. Further, only three of

 the nearly 40,000 potential class members chose to opt out of the settlement, less than .008% of

 potential class members.

        7.      The Settlement Agreement and this Judgment are not admissions of liability, fault

 or wrongdoing by Defendant or the parties released under the Settlement Agreement, or a finding

 of the validity of any claims in this litigation, or of any wrongdoing or violation of law by

 Defendant or the parties released in the Settlement Agreement. Neither this Judgment, nor any of

 its terms or provisions, nor any of the negotiations or proceedings connected with it, shall be

 offered as evidence or received in evidence in any pending or future civil, criminal, or

 administrative action or proceeding to establish any liability of, or admission by Defendant, the

 parties released under the Settlement Agreement, or any of them. Notwithstanding the foregoing,

 nothing in this Judgment shall be interpreted to prohibit the use of this Judgment in a proceeding

 to consummate or enforce the Settlement Agreement or this Judgment or Order, or to defend

 against the assertion of released claims in any other proceeding, or as otherwise required by law.




                                                   3
Case 1:19-cv-00052-WES-LDA Document 25 Filed 08/12/20 Page 4 of 6 PageID #: 421




        8.      The Court further finds, upon consideration of the record and applicable law

 including all factors identified in case law including In re Thirteen Appeals, 56 F.3d 295, 307 (1st

 Cir. 1995) and other cases, that Plaintiff’s request for attorneys’ fees in the amount of one-third of

 the Settlement Fund is reasonable and fair given (1) the size of the fund and the number of persons

 benefitted; (2) the skill, experience, and efficiency of the attorneys involved; (3) the complexity

 and duration of the litigation; (4) the risks of the litigation; (5) the amount of time devoted to the

 case by counsel; (6) awards in similar cases; and (7) public policy considerations, if any. See, e.g.,

 In re Lupron Mktg. and Sales Practices Litig., 2005 WL 2006833 at *3 (D. Mass. 2005). No

 objection is before the Court to such an award. The Court grants Plaintiff’s request and awards

 such fees.

        9.      The Settlement Administrator, on behalf of the Defendant, on February 27, 2020,

 timely provided notice of this settlement to appropriate government officials pursuant to the Class

 Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1715. The Court has reviewed the notice

 issued by the Settlement Administrator as well as the Declaration Of Danielle Bracy Regarding

 The Settlement Notice (ECF No. 24-2), and finds that the notice issued to the government officials

 complied with the applicable requirements of CAFA.

        10.     The Court finds that Plaintiff’s request for reimbursement of litigation expenses in

 the amount of $30,000 is fair and reasonable as expenses necessarily and reasonably incurred in

 the prosecution of this case, and therefore awards such expenses and grants Plaintiff’s request.

        11.     The Court also approves and finds reasonable the class representative incentive

 award of $15,000 to the named Plaintiff sought by Plaintiff in recognition of the services rendered

 and benefits conferred by the named Plaintiff on behalf of the Settlement Class.




                                                   4
Case 1:19-cv-00052-WES-LDA Document 25 Filed 08/12/20 Page 5 of 6 PageID #: 422




           12.   The Court directs the Parties to fulfill their remaining obligations as set forth in the

 Settlement Agreement filed with the Court on February 18, 2020 (ECF No. 24-1), which is

 incorporated by reference herein, including through the funding and distribution of funds necessary

 to effectuate the Settlement as set out therein.

           13.   The Court’s designations of Class Counsel and Class Representative set forth in the

 order granting preliminary approval of the settlement are confirmed.

           14.   Final judgment of dismissal is hereby entered, and the Court finds that all members

 of the Settlement Class that did not timely and properly exclude themselves are bound by the

 Settlement Agreement and release as set out therein, and are hereafter permanently barred and

 enjoined from initiating, asserting and/or prosecuting any released claims against Defendant or

 other parties released under the Settlement Agreement in any court or forum.2

           15.   Without affecting the finality of the Judgment, the Court retains jurisdiction as to

 all matters relating to the administration, consummation, enforcement and interpretation of the

 Settlement Agreement and this Order.

           16.   All other relief not expressly granted to the Settlement Class members is hereby

 denied.




 2
   As set forth in the Settlement Agreement, “Defendant” means United Natural Foods, Inc., its
 parent companies, operating subsidiaries, operating companies, divisions and all affiliated or
 related entities, including but not limited to, any divisions or units of Defendant or its affiliates,
 and each and all of their respective predecessors, successors, direct and indirect parents and
 subsidiaries, acquired companies, divisions, related or affiliated entities, and any entity in which
 any of them have a controlling interest, and for each and every above referenced entity, its
 respective past, present, and future shareholders, directors, managers, officers, employees, agents,
 attorneys, insurers, co-insurers, reinsurers, and each and all of their respective successors,
 predecessors, assigns and legal representatives.


                                                    5
Case 1:19-cv-00052-WES-LDA Document 25 Filed 08/12/20 Page 6 of 6 PageID #: 423




       IT IS SO ORDERED AND ADJUDGED.



       Dated _August 12_____, 2020



                                           ________________________________
                                           Hon. William E. Smith
                                           DISTRICT JUDGE




                                       6
